PRICE  DANIEL
*TTOHNEYGESERAL                     Februsry 26, 1948

     Ron. L. A. Uoods                 Qpinioa Ho. v-5l.a
     State Superintendent                     ...
     Department of Educati.oa         Re: Se&w1 questionsrel-
     Au&la, Texas                         atlve to the taxation
                                          of vheat while stored
     Attn:     Hon. T. M. Trimble         in an elevator
               First Assistant
     Dear Sir:
               You request the.opinion of this office upon the
     questions~oontainedin the letterof Mr. George M. Waddill,
     Business Manager of the Amarillo Public Schools addressed
     to you under date of February 5, 1948. His letter reads in
     p&t as ~follovs:
                  kho Is responsibleto pay the taxes on
             wheat stored in an elevator?
                “(a) Is the elevator obligated to give
         ‘,the tax assessor informationas to the.~mnery
           of the stored wheat, the same as applies ~to
           wa.rehous
                   es1
                  “(b) Is the farmer whose farm Is in the
             Amsrillo Independent School District but whose
             wheat Is stored in an elevator in the School
             District responsible for the tax on the stored
             wheat?
                   s(c) If the farmer lives In another
             county and has wheat stored in an elevator In
             the Amsrillo Independent School District, is
             the fermer   who owns the wheat supposed to pay
             z;zr$xes In the Distriot where the wheat Is
                     , or in the District in which he lives?
                  “(d) Would wheat stored in the.elevator
             still belonglng to the farmer be exempt under
             Section 19, Artlole 81”
              Prellmlnsry to answerlog the foregoing questions
     contained i,nMr. Waddill’s letter, ue quote Article 7243
    ‘“1

.
    :     .




              . "'Ron   . L . A . Woods - Page 2   (V-511)


                    V.C.S.'sndArticle 1060a, V.C.S. and Seotlon 19 of Artlole
                    VIII of the Constitution of Texas.

                               Artlcle.7243,V.C.S., provides, in part, as fol-
                    lous:
                                'Any person, co-partnership,assocla-
                          tlon or corporationdoing business in this
                          State as a warehousemenor operating pr con-
                          trollinga warehouse or place of storage,
                          shall, upon demand of the tax assessor of
                          the county, In which said business Is operat-
                          ed or in which property is so stored, on Jan-
                          uery 1st of each year, furnish to the ssld
                          assessor,a list of the property so stored In
                          such warehouse or plaoe of storage, together
                          vith a list of the owners of such property
                        . 'andtheir resldenoe. . . ."
                                                           \
                                Article 1060a V.C.S; provides as follows:       :
                              "That all of the provisions of Title 122,
                         'of the Revised Clvll Statutes of Texas'of 19'25,
                          be, and the same are made available In so far
                          as same may be applicableand necessary to all
                          school districtsand q unioipal corporations
                          organized under any general or special law of
                        . this State and which have power and authority
                          to levy and colleot thelr own taxes, and that
                          each of such oorporationsshall heve the bene-
                          Sit of all liens and remedies for the security
                          and colleotionof taxes due them as is provided
                          in said Title In the case of taxes due the       -'
                                                  1935, 44th Leg., p. 666,
                          State and Counts. '~~Aots
                          ch. 281, 111."
                              Section 19 of Article VIII of the Constitutionof
                    Texas, provides as Sollovs:
                               "Farm products in the hands of the produc-
                          er, and family supplies for home and farm use,
                          are exempt from all taxation until otherwise
                          directed by a two-thirdsvote of all the membsrs
                        _ elect to both houses of the Legislature."
                              It Is apparent from the provisions of Article
                    106Oa, V.O.S., supra, that the provisions of Article
                    7243, V.C.3. are avallable to the Amarillo Independent
                    School District for the reason that said article is com-
 ‘,’
  1    z~       _
‘!
       .        -   Hon. L. A. Woods - Page 3, ,(V-511)           .~,."


                    prehended under the provisions of Title 122 of the Revised
                    Civil Statutes’ of Terns of 1925.
                              In answer to qkestion (a) it is sufficient to'
                    say that a gmln elevator  comes within theVprovislonsof
                    the foregoing statutes. IS it 1s not a warehoizseunder
                    the oommdnly accepted use of the term, It is ctirtainlya
                    'place of storage ‘.
                              It Is, therefore, the duty of any nierson     -
                    partnership or corporationdoing busltiessin this &a~~
                    operating or controllinga grain.elevator" In the Amril-
                    lo Independent School District to give the Tax Assessor
                    of said dlstrlot the informationrequired by the foregoing
                    statutes.  Thr,name and address of the owner and the num-
                    ber of bushels of wheat stored by such ovner as of January
                    1, of each year would seem to be a suiflcient oomplia'nce
                    with the,statutes. In the 'caseof Interstate Forvarding
                    Conpang v. Vlnyard, 49 g.U. (2d) 403, the Supreme Court
                    said:
                                "It is reasonable to believe that the
                          Legislature Intended to r~equireof the ware-
                          houseman.nothing more than that he furnish
           .J       ':    the assessor such informationconcerning the
                          general nature of property on storage, and
                         .-the names and addresses of the various owners,
                          as.the warehouseman necessarilyacquires In
                          handllng the property in the ordluary course
                          of business. . . .“
                              We next ansver question (d) for the reason thst
                    our answer to this questlon will render an extended discus-
                    sion of questions (b) and (c) unnecessary.
                              The Legislature has never, by two-thirds vote of
                    all members of both houses, Imposed a tax on farm products
                    Fn the hands of the producer. This provislon of the Consti-
                    tution is still in full force and effeot.
                              You are, therefore, respectfullyadvised that,
                    wheat, owned by the,producer, stored in an elevator in the    '
                    Amarillo Independent School District or elsewhere in this
                    State Is still "In the hands of the producer”, vithin the
                    meanlug of the above quot8d section of the Constitutionand
                    not subject to taxation.
                             ~Briefly reSerrFrg to questions (b) and (c), we
                    think It safe to essuae from the questions that the farmer

           ‘3 .
Hon. L. A. Woods - Page 4, (V-511)


referred to is the produoer and the3 he is still the ovner'
of the vheat. The fact that hitis %tored In an elevstor by
him until sold is immsterlal. Under such conditlons'it~
vould still be exempt from taxation under Seotlon 19 of
Artlole~VIII of the Constitutionof Texas. OS course, after
it passes from the producing farmers ownership,It is no
longer in his hands as the producer, and Is, therefore,taxe-
ble, as any other personal property to the then owner under
existing laws a.pplloable to persona1 property. The residence
of the farmer or the ~locatlonof the elevator in which the
vheat la stored are llkevlse immsterl.al:It vould still be
exempt from taxationas a farm product in the hsnds of pro-
ducer until sold.                             . ..,'
                        SUMMARY
          A gra,ln elevator is a ?plaoe ~ofstorage",and
     Comes undey Artlole 7243 V.C.S. and Article 1060a.
     V.C.S. Wheat stored In a grain elevator by a Ssr-
     mer is not taxable If he is the producer of the-
     wheat, so long as he is its ovner. Hovever, irhea
     the wheat is no longer owned by the farmer, as the
     producer, it.ia subject to.tax as any other per-
     sons1 property of the then ovner.' Seotlon 19, Ar-
    .tlcle VIII, Constitutionof Texas.           -_
                                    Yours very truly
                               ATTORIiEYGENEXAL OF TEXAS



LPL/lh


                               APPROVED: